Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/28/2020 and 3/4/2021 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert A. Mazzarese (reg No. 42,852) on 4/5/2021.

The application has been amended as follows: 

1.	(Currently amended) A computer program product for recommending content, the computer program product comprising [[non-transitory]] computer executable code embodied in a non-transitory computer readable medium that, when executing on one or more computing devices, performs the steps of:
	providing a document icon, a first concept icon, and a first visual indicator for presentation in a display, wherein the document icon is associated with a first document in a corpus of documents, wherein the first concept icon is associated with a first concept mentioned in the first document and also mentioned in a plurality of other documents in the corpus of documents, and wherein the first visual indicator visually associates the document icon with the first concept icon in the display;
	identifying, using a recommendation engine, a second concept mentioned in the plurality of other documents, the second concept different than the first concept; and
	providing a second concept icon and a second visual indicator for presentation in the display, wherein the second concept icon identifies the second concept, and the second visual indicator 

2.	(Original) The computer program product of claim 1 wherein the first visual indicator has a visually distinguishable appearance from the second visual indicator.

3.	(Original) The computer program product of claim 1 further comprising code that performs the step of creating a ranked list of the plurality of other documents for presentation in the display.

4.	(Original) The computer program product of claim 3 further comprising code that performs the step of presenting the ranked list for presentation in the display in response to a user selection of the second visual indicator.

5.	(Original) The computer program product of claim 3 wherein the ranked list includes a ranking according to at least one of similarity to the first concept, difference from the first document, or strength of substantiation of the second concept to the first concept. 

6.	(Original) The computer program product of claim 1 further comprising code that performs the step of creating a second recommendation for a third concept in response to a user selection of at least one of the first concept icon and the second concept icon.

7.	(Original) The computer program product of claim 1 wherein the recommendation engine executes locally on a client that renders the display.

8.	(Original) The computer program product of claim 1 wherein the recommendation engine executes remotely from a client that renders the display.

9.	(Original) The computer program product of claim 1 further comprising code that performs the step of receiving a user selection of a second document and, in response to the user selection, providing a second document icon, a third concept icon, and a third visual indicator for 

10.	(Original) The computer program product of claim 9 further comprising code that performs the step of, in response to receiving the user selection of the second document, creating a fourth visual indicator to visually associate at least one of the first concept icon and the second concept icon with the third concept icon in the display.

11.	(Original) The computer program product of claim 1 further comprising code that performs the step of storing the corpus of documents in a location accessible to the recommendation engine.

12.	(Original) The computer program product of claim 1 further comprising code that performs the step of storing an index for the corpus of documents, the index identifying at least one concept for each document in the corpus of documents.

13.	(Original) The computer program product of claim 1 wherein the display is associated with a remote client, and wherein providing the document icon, the first concept icon, and the first visual indicator includes transmitting the document icon, the first concept icon, and the first visual indicator to the remote client for presentation in a user interface of the remote client.

14.	(Original) The computer program product of claim 1 further comprising code that performs the step of storing a journal of operations including one or more user interactions with at least one of the document icon, the first concept icon, and the second concept icon and at least one recommendation from the recommendation engine.

15.	(Original) The computer program product of claim 14 wherein storing the journal of operations includes storing the journal of operations in a persistent memory independent of a device hosting the display.

16.	(Original) The computer program product of claim 14 wherein storing the journal of operations includes storing the journal of operations in a persistent memory independent of a device hosting the recommendation engine.

17.	(Currently amended) A method comprising:
	providing a document icon, a first concept icon, and a first visual indicator for presentation in a display, wherein the document icon is associated with a first document in a corpus of documents, wherein the first concept icon is associated with a first concept mentioned in the first document and also mentioned in a plurality of other documents in the corpus of documents, and wherein the first visual indicator visually associates the document icon with the first concept icon in the display;
	identifying, using a recommendation engine, a second concept mentioned in the plurality of other documents, the second concept different than the first concept; and 
	providing a second concept icon and a second visual indicator for presentation in the display, wherein the second concept icon identifies the second concept and the second visual indicator visually associates the first concept icon with the second concept icon in the display based on mentions of the first concept and the second concept among the corpus of documents, and the second visual indicator is responsive to a user interaction by presenting a summary card in the display providing evidence of a relationship between the first concept and the second concept based on text from a second plurality of documents in the corpus of documents.

18.	(Original) The method of claim 17 further comprising presenting excerpts from the plurality of other documents for presentation in the display, the excerpts substantiating a relationship of the first concept to the second concept.

19.	(Original) The method of claim 17 further comprising persistently storing a journal of operations including at least one user interaction with the display and at least one interaction by a recommendation engine responsive to the at least one user interaction with the display.

20.	(Currently amended) A system comprising:

	a processor of the device, the processor configured to provide a document icon, a first concept icon, and a first visual indicator for presentation in the display, wherein the document icon is associated with a first document in a corpus of documents, wherein the first concept icon is associated with a first concept mentioned in the first document and also mentioned in a plurality of other documents in the corpus of documents, and wherein the first visual indicator visually associates the document icon with the first concept icon in the display; and
	a recommendation engine coupled in a communicating relationship with the device, the recommendation engine configured to receive a request from the device for concepts related to the first concept, and to create a recommendation for a second concept mentioned in [[a]] the plurality of other documents in the corpus of documents, the second concept different than and related to the first concept, the recommendation engine further configured to communicate the recommendation to the device as a second visual indicator, wherein the second visual indicator visually associates the first concept icon with the second concept icon in the display based on mentions of the first concept and the second concept among the corpus of documents, and the second visual indicator is responsive to a user interaction by presenting a summary card in the display providing evidence of a relationship between the first concept and the second concept based on text from a second plurality of documents in the corpus of documents.

21–40. (Canceled)

Allowable Subject Matter

Claims 1 – 20 are allowed.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877.  The examiner can normally be reached on M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Pedro J Santos/Examiner, Art Unit 2167    

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167